  Case 17-22935         Doc 39     Filed 03/07/19 Entered 03/07/19 14:27:40              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-22935
         FLORENCIO GRACIA JR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/01/2017.

         2) The plan was confirmed on 09/18/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 02/22/2019.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-22935       Doc 39       Filed 03/07/19 Entered 03/07/19 14:27:40                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $2,741.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                    $2,741.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,621.62
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $119.38
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,741.00

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                               Class    Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE MEDICAL GROUP          Unsecured         172.42           NA              NA            0.00       0.00
BANK OF AMERICA                 Unsecured         374.00           NA              NA            0.00       0.00
CIRCUIT COURT OF COOK COUNTY    Unsecured         540.00           NA              NA            0.00       0.00
CMRE FINANCIAL SERVICES         Unsecured         150.00           NA              NA            0.00       0.00
COMCAST                         Unsecured         414.07           NA              NA            0.00       0.00
GREEN VALLEY CASH               Unsecured         932.14        296.00          296.00           0.00       0.00
GREENLINE LOANS                 Unsecured      1,380.76            NA              NA            0.00       0.00
HARRIS & HARRIS                 Unsecured         658.76           NA              NA            0.00       0.00
MONEYLION OF ILLINOIS LLC       Unsecured         900.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE               Unsecured      3,298.85       3,298.85        3,298.85           0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured      1,988.00            NA              NA            0.00       0.00
SPRINT NEXTEL                   Unsecured         380.00           NA              NA            0.00       0.00
STANISLAUS CREDIT CONTROL SER   Unsecured          85.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-22935         Doc 39      Filed 03/07/19 Entered 03/07/19 14:27:40                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $3,594.85                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,741.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $2,741.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
